Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 15, 2022 has been entered.

Election/Restrictions
Claims 12-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 14, 2019.

Examiner Comments
To satisfy an intended use limitation, which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim. See MPEP 2111.02 (e.g. “for printing”)

Claim Objections
Claim 36 is objected to because of the following informalities:  fumed silica in lines 9-10 is repeated.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-4, 9-10, 26-29, and 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (US 2004/0001973; Gao) in view of Lisitsin et al. (US 2015/0352782; Lisitsin), Maka et al. (High performance epoxy composites cured with ionic liquids; Journal of Industrial and Engineering Chemistry, 31, 2015, 192–198; Maka; previously cited), and Golden et al. (US 2011/0011533; Golden)
Re Claims 1, 9, 26, 28-29, 35-38: Gao discloses a composition directed to radiation curable magnetic compositions suitable for in-line printing. [0010]. The composition comprises magnetic particles in the range of 50 to 95 wt.% having a size of 1-200 microns. [0010]. The composition comprises the resin in 50 to 5wt.%. Id. The composition comprises an effective amount of curing agent. [0017]. Gao utilizes epoxide functional materials. [0051-53, 56]. Gao utilizes rheology control agents in an amount 0 to 5 wt.% [0040]. Gao also utilizes solvents. Id. 
Gao discloses the use of rheology control and viscosity reduction agents, [0040], but does not explicitly disclose the agents are for obtaining shear-thinning properties of the magnetic composition.
However, Lisitsin discloses additive manufacturing via extrusion of polymeric materials. Abs.; [0045, 48].  Lisitsin discloses that the polymeric composition comprises reactive oligomers comprising epoxy moieties. [0083]. The composition comprises rheology modifiers, [0098], which allows the 3d printed material to have the adequate viscosity to be extruded and enhances shear-thinning properties. Id. Suitable modifiers include fumed silica or clays. Id. Lisitsin discloses clays selected from: bentonite, attapulgite, organoclays, and kaolin. [0027].


Gao discloses the composition as shown above. Gao discloses the use of curing agents but does not disclose that the curing agent is a latent curing agent selected from an imidazole derivative containing dicyanimide. Gao does disclose curing with UV radiation, [0037], wherein the binder also comprises non-radiation curable compounds. [0061]. Gao discloses the use of a drying oven after the UV curing step. Fig. 2. [0023].  
However, Maka discloses the use of 1-ethyl-3-methylimidazoliumdicyanamide, [EMIM]N(CN)2 as a latent curing agent to obtain epoxy materials with enhanced performance. Introduction; last para. The latent curing agents prolong pot life to greater than 70 days. Conclusion. The materials cured with these particular curing agents also have the following advantages: good technological features (high latency), high mechanical and thermal properties. Id. 


    PNG
    media_image1.png
    118
    272
    media_image1.png
    Greyscale

Golden, discussing the same issue of curing epoxy compositions, Golden discloses that it is known for epoxy compositions to undergo UV and thermal dual cure. [0076]. Epoxy resins are capable of 
It would have been obvious to someone of ordinary skill in the art at the time the invention was filed to modify the composition of Gao and introduce a latent curing agent into the epoxy resin to allow for a dual cure of the epoxy. Maka discloses that the latent curing agent aids in the curing of the epoxy layer and has enhanced performance than with other curing agents. Additionally, the latent curing agent has good pot life, which is an advantage. This is compatible with Gao’s process because it performs a UV curing followed by a drying/heating step after UV curing, and suitable to allow thermal cure of the monomers that require thermal curing.
In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.

With regards to Claims 1 and 38, an obviousness rejection can be maintained when the prior art teaches a value or range that is very close, but does not overlap or touch the claimed range. See MPEP 2131.03 (III). Furthermore, Gao discloses that the size of the magnetic particles is an average. Therefore a distribution is implied which would include particles above and below the average value since even homogeneous distributions have a variation (i.e. above 200 microns). 

Re Claims 3, 27: Gao utilizes rare earth magnetic particles. [0030].

Re Claim 4: Gao produces a crosslinked thermoset. [0048]. 

Re Claim 10: Gao discloses the use of ethanol. [0066].

Re Claim 36: Gao discloses the use of MQP-B (density 7.59 g/mL)1 and EBECRYL 6002 (density 1.17 g/mL).  a concentration of about 20 vol.% is achieved with 95 wt.% particles and 5 wt.% epoxy which is within the disclosed ranges of Gao.

	Claims 1, 3-4, 9-10, 26-30, and 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (Gao) in view of Lisitsin et al. (Lisitsin), Maka et al. (Maka), Golden et al. (Golden), and Porter et al. (US 2018/0207863; Porter)
Gao/Lisitsin/Maka/Golden teach the composition above. The combined references further teach the use of clays including bentonite as shown above, but do not explicitly disclose nanoclay platelets. 
However, Porter discloses 3D printing of materials. [0093]. Porter discloses that to 3D print you need suitable rheological properties. Id. Having too low viscosity and non-shear thinning materials are unsuitable, Id., to improve properties—nanoclays are utilized. 
It would have been obvious to someone of ordinary skill in the art at the time the invention was filed to modify the method of Gao/Lisitsin/Maka/Golden and utilize the bentonite in nanosize because Porter discloses that the use of nanoclays increases viscosity and shear thinning of the material, which are desired by the combined references.
In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective .

Claims 1, 3-4, 9-10, 26-30, and 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (Gao) in view of Lisitsin et al. (Lisitsin), Maka et al. (Maka), Golden et al. (Golden), Porter et al. (US 2018/0207863; Porter) and Deetz (5,843,329; Deetz)
Gao/Lisitsin/Maka/Golden/Porter teach the composition above. Gao discloses that the size of the magnetic particles is an average (which implies a distribution with values above and below; even homogeneous distributions have variability), but does not explicitly disclose the particles are above 200 microns.
However, Deetz discloses magnetic inks. Abs.  The magnetic ink comprises particles in the range of 0.01 to 297 microns. col.3, ll. 11-15. Deetz discloses that the inclusion of larger particles yields superior stronger magnetism for different applications. col.4, ll. 38-42.  The composition produces suitable inks that upon drying form magnetic surfaces. col. 3, ll. 47-50.
The determination of optimum or workable ranges of the particle size to achieve stronger magnetism would have been characterized by routine experimentation. See MPEP 2144.05 IIB
	It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Gao and utilize particles in the range of 200-297 microns or alternatively a distribution of particles comprising particles in the range of 200-297microns. Deetz discloses this is a suitable size range for the magnetic particles and the size of the particles affects the magnetism of the coating which is an optimizable variable. 

Allowable Subject Matter
39 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	
Response to Arguments
Applicant's arguments filed February 15, 2022 have been fully considered and are persuasive in view of amendment. The rejections above have addressed the new limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO W TSCHEN whose telephone number is (571)270-3824. The examiner can normally be reached M-Th: 9-4, F:9-8 (PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

FRANCISCO TSCHEN
Primary Examiner
Art Unit 1712



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://mqitechnology.com/product/mqp-b-20173-prnd-b4/
        2 https://www.palmerholland.com/getmedia/aebd549d-cf27-4769-a8a4-0b185e7770c8/MITM00421_1